     Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 1 of 12 Page ID #:56




 1     Alexander Chen [SBN 245798]
       Katja M. Grosch [SBN 266935]
 2     INHOUSE CO. LAW FIRM
 3     7700 Irvine Center Dr., Suite 800
       Irvine, California 92618
 4     Telephone: (714) 932-6659
 5     Facsimile: (714) 882-7770
 6
       Attorneys for Defendant,
 7     Cool Clouds Distribution, Inc.
 8
                               UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12                                       )
13     VPR BRANDS, LP,                   )            Case No.: 2:21-cv-01116 JWH(MRWx)
                                         )
14               Plaintiff,              )
                                         )            [Hon. John W. Holcomb]
15                                       )
       vs.                               )
16                                       )            COOL CLOUDS DISTRIBUTION,
       COOL CLOUDS DISTRIBUTION,         )            INC.’S ANSWER TO COMPLAINT
17                                       )            FOR PATENT INFRINGEMENT
       INC.,
                                         )            AND
18                                       )
                 Defendant.              )
19     _________________________________ )            CROSSCLAIM AGAINST VPR
                                                      BRANDS, LP, FOR DECLARATORY
20                                       )            JUDGMENT
       COOL CLOUDS DISTRIBUTION,         )
21                                       )
       INC.,                             )
22                                       )
                 Crossclaimant,          )            DEMAND FOR JURY TRIAL
23                                       )
       vs.                               )
24                                       )
                                         )
25     VPR BRANDS, LP,                   )
26                                       )
                 Crossdefendant.         )
27                                       )
28
              COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                       CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                  -   1   -
     Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 2 of 12 Page ID #:57




 1              DEFENDANT, COOL CLOUDS DISTRIBUTION, INC. (“COOL CLOUDS”),
 2     FILES THIS ANSWER TO PLAINTIFF VPR BRANDS, LP’S (“VPR”) COMPLAINT
 3     FOR PATENT INFRINGEMENT (“COMPLAINT”) OF U.S. PATENT NO. 8,205,622
 4     (“THE ASSERTED PATENT”) AND ASSERTS DECLARATORY JUDGMENT
 5     CROSSCLAIMS OF NONINFRINGEMENT.
 6                                                ANSWER
 7              This Answer is based on Cool Clouds’ knowledge as to its own activities, and
 8     upon information and belief as to the activities of others. The numbered paragraphs
 9     herein correspond to the like-numbered paragraphs of the Complaint, to the extent
10     applicable. Cool Clouds denies each and every allegation contained in the Complaint
11     that is not expressly admitted below. Any factual allegation admitted below is admitted
12     only as to the specific admitted facts, not as to any purported conclusions,
13     characterizations, implications, or speculations that may arguably follow from the
14     admitted facts. Cool Clouds denies that VPR is entitled to the relief requested or any
15     other.
16                                     NATURE OF THE ACTION
17              1.    Cool Clouds admits, based solely on the allegations of the Complaint and
18     without admitting them as true, that the Complaint purports to allege Cool Clouds’
19     infringement of the Asserted Patent and to seek remedies therefor. Cool Clouds denies
20     that it has infringed or is now infringing any claim of the Asserted Patent, let alone any
21     valid claim, and Cool Clouds denies that VPR is entitled to any relief whatsoever.
22                                    JURISDICTION AND VENUE
23              2.    Cool Clouds admits, based solely on the allegations of the Complaint and
24     without admitting them as true, that the Complaint purports to allege an action for patent
25     infringement under 28 U.S.C. §§ 1331 and 1338(a) and pursuant to the patent laws of the
26     United States, 35 U.S.C. 101, et seq., and that this Court has subject matter jurisdiction
27     over an action for patent infringement pursuant to 28 U.S.C. 1331 and 1338(a).
28
                 COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                          CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                     -   2   -
     Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 3 of 12 Page ID #:58




 1            3.     Cool Clouds denies all allegations in paragraph 4 as they pertain to Cool
 2     Clouds, and particularly denies that it has committed any acts of infringement in the
 3     Central District of California or elsewhere. For the purposes of this action, however,
 4     Cool Clouds will not dispute this Court’s personal jurisdiction over Cool Clouds. Cool
 5     Clouds denies any allegation or suggestion that personal jurisdiction is proper in this
 6     District for all actions.
 7            4.     Cool Clouds denies any allegation or suggestion that venue is proper or
 8     convenient in this District for all actions, however, Cool Clouds will agree to venue in
 9     this District for the purpose of this action only.
10                                              PARTIES
11            5.     Cool Clouds does not dispute that VPR Brands is a Delaware limited
12     partnership authorized to do business in Florida with a principal place of business
13     located at 3001 Griffin Road, Fort Lauderdale, FL 33312.
14            6.     Cool Clouds admits that it is a corporation registered and lawfully existing
15     under the laws of the State of California, with an office and a place of business located at
16     316 E 4th Street, Suite 180, Los Angeles, CA 90013.
17                                                FACTS
18            7.     Cool Clouds lacks sufficient knowledge to admit or deny the allegations in
19     paragraph 7 and therefore denies same.
20            8.     Cool Clouds lacks sufficient knowledge to admit or deny the allegations in
21     paragraph 8 and therefore denies same.
22            9.     Cool Clouds lacks sufficient knowledge to admit or deny the allegations in
23     paragraph 9 and therefore denies same.
24            10.    Cool Clouds lacks sufficient knowledge to admit or deny the allegations in
25     paragraph 10 and therefore denies same.
26            11.    Cool Clouds lacks sufficient knowledge to admit or deny the allegations in
27     paragraph 11 and therefore denies same.
28
               COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                        CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                   -   3    -
     Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 4 of 12 Page ID #:59




 1           12.    Cool Clouds lacks sufficient knowledge to admit or deny the allegations in
 2     paragraph 12 and therefore denies same.
 3           13.    Cool Clouds lacks sufficient knowledge to admit or deny the allegations in
 4     paragraph 13 and therefore denies same.
 5                                  THE PLAINTIFF’S PATENTS
 6           14.    Cool Clouds lacks sufficient knowledge to admit or deny the allegations in
 7     paragraph 14 and therefore denies same.
 8                                   DEFENDANT’S PRODUCTS
 9           15.    Cool Clouds denies the allegations in paragraph 15.
10           16.    Cool Clouds admits the allegations in paragraph 16.
11           17.    Cool Clouds admits the allegations in paragraph 17.
12           18.    Cool Clouds denies the allegations in paragraph 18.
13           19.    Cool Clouds denies the allegations in paragraph 19.
14           20.    Cool Clouds denies the allegations in paragraph 20.
15           21.    Cool Clouds denies the allegations in paragraph 21.
16           22.    Cool Clouds denies the allegations in paragraph 22.
17           23.    Cool Clouds denies the allegations in paragraph 23.
18           24.    Cool Clouds denies the allegations in paragraph 24.
19           25.    Cool Clouds denies the allegations in paragraph 25.
20           26.    Cool Clouds denies the allegations in paragraph 26.
21           27.    Cool Clouds denies the allegations in paragraph 27.
22                                            COUNT ONE
23         [ALLEGED] DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,205,622
24           28.    Cool Clouds incorporates by reference its responses contained in all
25     preceding paragraphs of this Answer as if set forth fully herein.
26           29.    Cool Clouds denies the allegations in paragraph 29.
27           30.    Cool Clouds denies the allegations in paragraph 30.
28
               COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                        CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                   -   4   -
     Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 5 of 12 Page ID #:60




 1             31.   Cool Clouds denies the allegations in paragraph 31.
 2             32.   Cool Clouds denies the allegations in paragraph 32.
 3                                             COUNT TWO
 4        [ALLEGED] INDIRECT INFRINGEMENT OF U.S. PATENT NO. 8,205,622
 5             33.   Cool Clouds incorporates by reference its responses contained in all
 6     preceding paragraphs of this Answer as if set forth fully herein.
 7             34.   Cool Clouds denies the allegations in paragraph 34.
 8             35.   Cool Clouds denies the allegations in paragraph 35.
 9             36.   Cool Clouds denies the allegations in paragraph 36.
10                                       PRAYER FOR RELIEF
11             Cool Clouds denies the underlying allegations of VPR’s prayer for relief against
12     Cool Clouds, denies that VPR is entitled to any relief whatsoever, and requests that the
13     Court deny all relief to VPR and enter judgment in favor of Cool Clouds on all counts
14     and award Cool Clouds its costs and reasonable attorneys’ fees and any further relief as
15     the Court may deem appropriate. To the extent that any allegations of the Complaint
16     have not been previously specifically admitted or denied above, Cool Clouds denies
17     them.
18                                   DEMAND FOR JURY TRIAL
19             Cool Clouds admits that the Complaint sets forth a demand for trial by jury. The
20     demand does not state any allegation against Cool Clouds to which a response is
21     required. To the extent that any allegations are included in the demand, Cool Clouds
22     denies such allegations.
23                                     ADDITIONAL DEFENSES
24             Cool Clouds asserts the following additional defenses in response to VPR’s
25     Complaint. Discovery has not begun at the time of this Answer, and Cool Clouds
26     therefore has not yet had an opportunity to collect and review all the information that
27     may be relevant to the matters and issues raised herein. Cool Clouds accordingly
28
                COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                         CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                    -   5   -
     Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 6 of 12 Page ID #:61




 1     reserves the right to seek to amend, modify, and/or expand these defenses and to take
 2     further positions as discovery proceeds in this case. Assertion of a defense is not a
 3     concession that Cool Clouds has the burden of proving the matter asserted.
 4                                  FIRST ADDITIONAL DEFENSE
 5                                           (Non-Infringement)
 6           1.        Cool Clouds does not and never has directly or indirectly infringed any
 7     valid and enforceable claim of the Asserted Patent, either literally or under the doctrine
 8     of equivalents, directly, indirectly, contributorily, by way of inducement, and/or via any
 9     other mechanism of liability.
10                                 SECOND ADDITIONAL DEFENSE
11                                                (Invalidity)
12           2.        The claims of the Asserted Patent are invalid for failure to meet the
13     requirements of 35 U.S.C. § 101 et seq., including, without limitation, §§ 101, 102, 103,
14     112, and/or 116, and the rules, regulations, and laws pertaining thereto.
15                                  THIRD ADDITIONAL DEFENSE
16                                    (Prosecution History Estoppel)
17           3.        VPR is estopped, based on the amendments, argument statements,
18     representations, admissions, or omissions during the prosecution of the patent
19     applications or any related provisional or non-provisional applications, made with
20     respect to the scope of the alleged invention and asserted claims and disclosure of the
21     prior art, from asserting any interpretation of any of the patent claims that would be
22     broad enough to cover any of the alleged infringement by Cool Clouds.
23                                 FOURTH ADDITIONAL DEFENSE
24                                          (Equitable Defenses)
25           4.        VPR is barred or limited from recovery, in whole or in part, by the
26     equitable doctrines of laches, waiver, acquiescence, unclean hands, estoppel, and/or
27     misuse.
28
                 COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                          CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                     -   6   -
     Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 7 of 12 Page ID #:62




 1                                  FIFTH ADDITIONAL DEFENSE
 2                                        (Limitation on Damages)
 3              5.     VPR’s recovery for alleged infringement of the Asserted Patents, if any, is
 4     limited to any alleged infringement committed no more than six years prior to the filing
 5     of its Complaint, pursuant to 35 U.S.C. § 286 and/or § 287. To the extent that VPR and
 6     any alleged predecessors in interest to the Asserted Patent, and their respective licensees,
 7     failed to properly mark any of their relevant products as required by 35 U.S.C. § 287 or
 8     otherwise give proper notice that Cool Clouds’ actions allegedly infringed the Asserted
 9     Patents, Cool Clouds is not liable to VPR for any acts alleged to have been performed
10     before Cool Clouds received any actual notice that it was allegedly infringing the
11     Asserted Patents. Accordingly, VPR’s claims for recovery of alleged damages are
12     limited by 35 U.S.C. § 287.
13              65.    VPR’s claims for recovery of alleged damages are limited by 35 U.S.C.
14     § 286.
15              66.   VPR is barred from recovering costs in connection with this action under 35
16     U.S.C. § 288.
17                                  SIXTH ADDITIONAL DEFENSE
18                                       (Failure to State a Claim)
19              7.    VPR has failed to state a claim upon which relief can be granted.
20                                SEVENTH ADDITIONAL DEFENSE
21                                               (Exhaustion)
22              8.     VPR’s claims for relief are barred in whole or in part by the doctrine of
23     patent exhaustion.
24                                 EIGHTH ADDITIONAL DEFENSE
25                                           (Government Sales)
26              9.    VPR’s remedies are limited under 28 U.S.C. § 1498(a). Cool Clouds is not
27     liable to the extent the accused products were used or manufactured by or for the United
28
                 COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                          CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                     -   7   -
     Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 8 of 12 Page ID #:63




 1     States, or to the extent accused activities were undertaken on behalf of the United States,
 2     according to at least 28 U.S.C. § 1498.
 3                                  RESERVATION OF RIGHTS
 4           10.     In filing these defenses, Cool Clouds has not knowingly or intentionally
 5     waived any applicable defenses. Cool Clouds reserves the right to assert and rely upon
 6     any other applicable defenses that may become available or apparent during the course
 7     of this action. Cool Clouds reserves the right to amend or to seek to amend its answer or
 8     affirmative defenses.
 9                        DECLARATORY JUDGMENT CROSSCLAIMS
10           11.    Cool Clouds incorporates herein by reference its responses and statements
11     contained in all the preceding paragraphs of its Answer. Defendant-Crossclaimant Cool
12     Clouds brings this action against Plaintiff-Crossdefendant VPR pursuant to Rule 13 of
13     the Federal Rules of Civil Procedure, for a declaratory judgment of noninfringement of
14     U.S. Patent No. 8,205,622 (“the Asserted Patent”).
15           12.    For its Crossclaims against VPR, Cool Clouds alleges, based upon personal
16     knowledge as to all acts or events that it has undertaken or witnessed, and upon
17     information and belief as to all others, as follows:
18           13.    These Crossclaims are for declaratory judgment of noninfringement of the
19     Asserted Patent.
20           14.    For its Crossclaims against VPR, Cool Clouds alleges, based upon personal
21     knowledge as to all acts or events that it has undertaken or witnessed, and upon
22     information and belief as to all others, as follows:
23                                               PARTIES
24           15.    Cool Clouds is a corporation organized and existing under the laws of the
25     State of California, with an office and a place of business located at 316 E 4th Street,
26     Suite 180, Los Angeles, CA 90013.
27           16.    VPR states it is a Delaware limited partnership authorized to do business in
28
               COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                        CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                   -   8   -
     Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 9 of 12 Page ID #:64




 1     Florida with a principal place of business located at 3001 Griffin Road, Fort Lauderdale,
 2     FL 33312.
 3                                    JURISDICTION AND VENUE
 4           17.    These Crossclaims are for declaratory judgment of noninfringement of the
 5     Asserted Patent.
 6           18.    Based on VPR’s filing of this suit and Cool Clouds’ affirmative defenses, a
 7     true, actual, and justiciable controversy has arisen and now exists between VPR and
 8     Cool Clouds regarding the alleged infringement of the Asserted Patents. This Court has
 9     subject matter jurisdiction over the matters pleaded herein under 28 U.S.C. §§ 1331,
10     1338, the Federal Declaratory Judgment Act (28 U.S.C. § 2201 et seq.), and the Patent
11     Act of the United States, 35 U.S.C. § 101, et seq., including, but not limited to, §§ 102,
12     103, and 112, and the rules, regulations, and laws pertaining thereto.
13           19.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b), (c) and
14     1400(b) because, among other reasons, VPR has brought its Complaint for patent
15     infringement of the Asserted Patent in this Court.
16                                      CLAIMS FOR RELIEF
17                 FIRST DECLARATORY JUDGMENT COUNTERCLAIM
18              Declaratory Judgment of Non-Infringement of the 8,205,622 Patent
19           20.    Cool Clouds hereby incorporates by reference the allegations in the
20     preceding paragraphs of these Counterclaims as if fully stated herein.
21           21.    Cool Clouds has not infringed and is not now infringing any valid claim of
22     the Asserted Patent, either directly, contributorily, or through inducement, literally or by
23     the doctrine of equivalents.
24           22.    Based on VPR’s filing of this suit and Cool Clouds’ Additional Defenses, a
25     true, actual, and justiciable controversy has arisen and now exists between Cool Clouds
26     and VPR regarding the alleged infringement of the Asserted Patent.
27           23.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
28
               COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                        CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                   -   9   -
 Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 10 of 12 Page ID #:65




 1   seq., Cool Clouds requests the Court’s declaration that Cool Clouds does not infringe
 2   and has not infringed any claim of the Asserted Patent.
 3         24.    Cool Clouds does not have an adequate remedy at law.
 4               SECOND DECLARATORY JUDGMENT COUNTERCLAIM
 5                 Declaratory Judgment of Invalidity of the 8,205,622 Patent
 6         26.    Cool Clouds hereby incorporates by reference the allegations in the
 7   preceding paragraphs of these Counterclaims as if fully stated herein.
 8         27.    The Asserted Patent is invalid for failure to meet the conditions of
 9   patentability or otherwise comply with 35 U.S.C. § 100 et seq., including but not limited
10   to one or more of 35 U.S.C. 101, 102, 103, and/or 112. A judicial declaration is
11   necessary and appropriate at this time so that Plaintiffs-in-Crossclaim may ascertain
12   their rights and duties with respect to the Asserted Patent and to any past, present, or
13   future manufacture, use, importation, distribution, sale, or offer for sale of their products.
14                                    PRAYER FOR RELIEF
15         WHEREFORE, with respect to both VPR’s Complaint and Cool Clouds’
16   Crossclaims against VPR, Cool Clouds respectfully requests that this Court enter
17   judgment in Cool Clouds’ favor against VPR and issue an order that includes:
18         A.      A declaration that Cool Clouds has not infringed, and does not infringe,
19   either directly, indirectly, or otherwise, literally or under the doctrine of equivalents, any
20   valid and enforceable claim of the Asserted Patent;
21         B.      A declaration that the Asserted Patent is invalid;
22         C.      Judgment against VPR and in favor of Cool Clouds;
23         D.      A declaration that VPR take nothing by its Complaint;
24         E.      Denial of VPR’s request for injunctive relief;
25         F.      Dismissal of VPR’s Complaint with prejudice;
26         G.      A declaration that this case is exceptional and that Cool Clouds is entitled
27   to an award to Cool Clouds of its costs, expenses, and reasonable attorneys’ fees
28
             COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                      CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                -   10   -
 Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 11 of 12 Page ID #:66




 1   incurred in this action; and
 2         H.      Further relief as the Court may deem just and proper.
 3                                        JURY DEMAND
 4         Cool Clouds hereby demands a trial by jury for all issues so triable.
 5
 6   Dated: May 27, 2021                             INHOUSE CO.
 7
                                              By:    /s/ Alexander Chen
 8                                                   Alexander Chen, Esq.
 9                                                   Katja M. Grosch
                                                     Attorneys for Defendant and Crossclaimant,
10                                                   Cool Clouds Distribution, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
             COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                      CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                -   11   -
 Case 2:21-cv-01116-JWH-MRW Document 15 Filed 05/27/21 Page 12 of 12 Page ID #:67




 1                                CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a copy of the above and foregoing document
 3   has been served on May 27, 2021, to all counsel of record who are deemed to have
 4   consented to electronic service via the Court’s CM/ECF system per Civil Local Rules.
 5   Any other counsel of record will be served by electronic mail, facsimile and/or overnight
 6   delivery.
 7
 8                                                   /s/ Sharon Shepard
 9                                                   Sharon Shepard
                                                     alexc@inhouseco.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
             COOL CLOUDS DISTRIBUTION, INC.’S ANSWER TO COMPLAINT FOR PATENT INFRINGEMENT AND
                      CROSSCLAIM AGAINST VPR BRANDS, LP, FOR DECLARATORY JUDGMENT

                                                -   12   -
